Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 1 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 2 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 3 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 4 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 5 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 6 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 7 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 8 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 9 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 10 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 11 of 12
Case
 Case19-12337
      20-01022Doc
               Doc122-5
                   3-5 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit4.4.Defendants
                                                                             Defendants
                               Response Page 12 of 12
